 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10   JOSEPH FLAUNDERS,                   )    CASE NO. CV 18-211-JLS (PJW)
                                         )
11                   Petitioner,         )    ORDER TO SHOW CAUSE WHY
                                         )    PETITIONER’S UNEXHAUSTED CLAIMS
12                    v.                 )    SHOULD NOT BE DELETED
                                         )
13   DEBORAH ASUNCION, WARDEN,           )
                                         )
14                   Respondent.         )
                                         )
15
16        On January 9, 2018, Petitioner, with the assistance of another
17   prisoner, filed a Petition for Writ of Habeas Corpus, challenging his
18   August 2015 sentence of 39 years to life from the Los Angeles County
19   Superior Court on the ground that it constituted cruel and unusual
20   punishment.   (Petition at 5.)   Because the Petition alleged that
21   Petitioner suffers from a mental impairment and that he might have
22   other colorable claims that his federal rights had been violated
23   (Petition at 5.5, 8.5), on April 4, 2018, the Court granted his
24   request for a stay and abeyance, pending his exhaustion of those
25   additional claims in state court.       The Court instructed Petitioner to
26   file a habeas corpus petition in the superior court no later than May
27   4, 2018 and, thereafter, to file petitions in the California Court of
28   Appeal and Supreme Court.     Petitioner was warned that, if he failed to
 1   adhere to the Court’s schedule, he risked being permitted to proceed
 2   only on his single exhausted claim (that his sentence constituted
 3   cruel and unusual punishment).      (Docket No. 14 at 2.)
 4           On May 25, 2018, Petitioner submitted to this court a copy of the
 5   habeas corpus petition that he signed on May 20, 2018 and sent to the
 6   superior court.    (Docket No. 17.)   On May 30, 2018, the Court directed
 7   Petitioner to file a habeas corpus petition in the court of appeal
 8   within 30 days of the denial of his petition in the superior court,
 9   and to file a status report on the first day of each month.      (Docket
10   No. 16.)    Petitioner did not file a status report in June or July
11   2018.    On July 31, 2018, the Court issued an order, advising
12   Petitioner that if he failed to submit status reports, his unexhausted
13   claims would be deleted.    (Docket No. 19.)
14           On August 24, 2018, Petitioner submitted a report, notifying the
15   Court that the superior court had denied his habeas petition.     (Docket
16   No. 20.)    On August 30, 2018, the Court instructed Petitioner to file
17   a habeas petition raising his unexhausted claims in the California
18   Supreme Court no later than October 1, 2018 and to submit a copy of
19   that petition to this court.    (Docket No. 21.)
20           On October 1, 2018, Petitioner filed a request for an extension
21   of time to file his petition and asked the Court to send him a copy of
22   his petition.    (Docket No. 22.)   On January 3, 2019, the Court sent a
23   copy of the state habeas petition to Petitioner, instructing him to
24   submit proof by March 1, 2019 that he had filed the petition in the
25   California Supreme Court.    (Docket No. 23.)
26           On February 22, 2019, Petitioner submitted a proof of service
27   form, indicating that he had served his federal petition “on the
28   parties herein,” but without listing the party, or parties, whom he

                                           2
 1   had served.        (Docket No. 24.)           This does not constitute proof that he
 2   filed a habeas petition in the California Supreme Court, as the Court
 3   has repeatedly instructed him to do.
 4          This case has been pending since January 2018.                Petitioner has
 5   failed to adhere to the Court’s schedule regarding exhaustion of his
 6   additional claims.
 7          IT IS THEREFORE ORDERED that, no later than April 15, 2019,
 8   Petitioner shall inform the Court in writing why his unexhausted
 9   claims should not be deleted and he be allowed to proceed only on his
10   single exhausted claim.              Failure to timely file a response will result
11   in a recommendation that the claims be deleted.
12          DATED: March 14, 2019
13
14
                                                         PATRICK J. WALSH
15                                                       UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28   S:\PJW\Cases-State Habeas\FLAUNDERS, J 211\OSC dismiss pet.wpd


                                                        3
